Citation Nr: 0840207	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-20 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals for a gunshot wound, posterior neck, with residual 
scar formation.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to March 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2006 rating decision, the RO granted service 
connection for a gunshot wound, posterior neck, with residual 
scar formation.  A non-compensable rating was assigned under 
Diagnostic Code (DC) 7800.  In November 2006, the RO 
increased the disability rating to 10 percent.  

In correspondence of record, the veteran indicated that he 
had headaches which he felt were due to his gunshot wound.  
However, a November 2007 rating decision denied service 
connection for headaches.  

The veteran has also asserted that he has related neck pain 
and that there has been an increase in symptoms which 
interfere with his daily activities.  He mentioned that he 
underwent 8 weeks of physical therapy (presumably for his 
neck), but did not mention where he was treated nor have 
these records been submitted.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  Thus, the veteran should be contacted to 
determine where he received physical therapy and these 
records should be obtained in compliance with VA's duty to 
assist.  

Further, as the veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist, and per below.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

During the pendency of this appeal, the regulations 
pertaining to the evaluation of the skin were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did 
so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 
33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.  Thus, the veteran's claim is affected and is subject 
to the amended regulation.  

The Board notes that the veteran has not been notified of the 
amended regulation, and has not been provided with a copy of 
such regulation.  As such, the Board finds that he should be 
provided with such information upon remand and the AOJ should 
consider this new criteria in the adjudication of the claims 
regarding the evaluation of the service-connected scars.   

With regard to DC 7800, in pertinent part, Note (4) provides: 
Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. Note (5) provides: The characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars; 
the characteristic(s) required to assign a particular 
evaluation need not be caused by a single scar in order to 
assign that evaluation. 

In light of the foregoing, the veteran should be afforded a 
new VA scar examination.  The examiner should be provided the 
diagnostic criteria under the old and the amended regulation 
and should provide findings consistent with the criteria.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and determine where 
he had physical therapy for 8 weeks.  After 
obtaining the appropriate medical releases, 
obtain and associate with the claims file 
those medical records. 

2.  Notify the veteran of the amended 
regulation changes for rating the skin, 
effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (2008) (presently codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(October 23, 2008)). 

3.  Schedule the veteran for a VA skin 
examination to determine the nature and 
extent of his service-connected residuals 
for a gunshot wound, posterior neck, with 
residual scar formation.  The examiner 
should review the claims folder prior to 
examination.  Any indicated tests should 
be accomplished.  The examiner should be 
provided the diagnostic criteria under 
the old and the amended regulation and 
should provide findings consistent with 
both the old and the amended criteria.  
The examiner should specifically address 
if the veteran has pain, instability, 
and/or other residuals of any associated 
muscle or nerve injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


